Title: From Alexander Hamilton to Richard Harison, 26 October 1790
From: Hamilton, Alexander
To: Harison, Richard



Private
Philadelphia October 26. 1790
My Dear Sir
I called on you before I left Town to mention to you the case of a seizure in which (if I recollect right) the House of Murray Mumford and Bowen are interested. It was for landing goods after sunset, without license from the Collector but with the presence & consent of an inspector.

I expect an application will be made to the judge of the district, in order to a remission of the forfieture.
As this is the form in which smuggling is apt to make its most dangerous approaches; I request your very particular attention to sifting the affair with a critical & jealous eye. The informant was one Franklin of whom Col. W Smith can give you information. He must of course be examined. Any objection to his being interested will be inadmissible in the case of an application for favour. I remain with very great regard & esteem   Dr Sir   Your Obed ser
Alex Hamilton
R Harrison Esqr.
